DETAILED ACTION
Status of the Application
	Claims 152-167 are pending.
The present application is being examined under the pre-AIA  first to invent provisions.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
	Applicant’s amendment of claims 152-153, 156, addition of claims 157-167, and cancellation of claims 134, 136, 139-151 as submitted in a communication filed on 3/16/2021.
	New claims 157-167 are directed to the elected invention.  Claims 156-167 are at issue and are being examined herein.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections
Claim 154 is objected to due to the recitation of “wherein the yeast is S. cerevisiae”.   To be consistent with the language used in independent claim 152, from which claim 154 depends, the claim should be amended to recite  “wherein the yeast host cell is a S. cerevisiae cell”.   Appropriate correction is required.
Claim 158 is objected to due to the recitation of “nucleic acid sequence further is operably associated with…”.   The term should be amended to recite “nucleic acid sequence is further operably associated with…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 152-156 remain rejected and new claims 157-167 are rejected under 35 U.S.C. 112(b) or New grounds of rejection are necessitated by amendment.  
Claims 152 and 153 (claims 154-167 dependent thereon) are indefinite in the recitation of “wherein the codon adaptation index …..is about 0.8 to about 1.0 based on the yeast host cell species” for the following reasons.  As previously explained, the codon adaptation index is species-dependent.  See the teachings of Sharp et al. extensively discussed in prior Office actions. The term “based on the yeast host cell species” is unclear because one cannot determine how an index can be calculated based on a species.  If the intended limitation is “wherein the codon adaptation index …..is about 0.8 to about 1.0 when calculated using the codon values specific for the yeast host cell species”, the claim should be amended accordingly. For examination purposes, it will be assumed that the nucleic acid has been codon optimized for expression in a yeast cell.  Correction is required. 
Claim 153 is indefinite in the recitation of “…yeast host cell comprising a vector, comprising a heterologous polynucleotide encoding a cellobiohydrolase….” for the following reasons.   As written, it is unclear if the yeast host cell comprises the heterologous polynucleotide encoding the cellobiohydrolase, or if it is the vector that comprises the heterologous polynucleotide encoding the cellobiohydrolase.  If the intended limitation is “….yeast host cell comprising a vector, wherein said vector comprises a heterologous polynucleotide encoding a cellobiohydrolase”, the claim be amended accordingly. Correction is required. 
Claim 157 is indefinite in the recitation of “wherein the codon-optimized nucleic acid sequence encodes amino acids 19-525 of SEQ ID NO: 11” for the following reasons.  Claim 152, from which claim 157 depends, requires the codon-optimized nucleic acid sequence to encode all of SEQ ID NO: 11.  Therefore, it is unclear as to how claim 157 further limits claim 152 when amino acids 19-525 of SEQ ID NO: 11 is a fragment of SEQ ID NO: 11.  The scope of claim 157 is broader than the scope of independent claim 152.  Correction is required. 
Claim 160 is indefinite in the recitation of “wherein said fusion protein comprises a heterologous polypeptide encoded by the further heterologous nucleic acid sequence” for the following reasons.  It is unclear as to what a “further heterologous nucleic acid sequence” is.  If the heterologous nucleic acid sequence is that defined in claim 158, it is suggested the term “further” be deleted.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 152-156 remain rejected and new claims 157-166 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goedegebuur et al. (U.S. Publication No. 2005/0037459 published 2/17/2005) in view of de Oliviera Azevedo et al. (Nucleic Acids Research 18(3):668, 1990; cited in prior Office actions), Den Haan et al. (Enzyme and Microbial Technology 40:1291-1299, April 2007; cited in prior Office actions), van Zyl et al. (Adv Biochem Eng/Biotechnol 108:205-235, April 21, 2007; cited in the prior Office action), Gustafsson et al. (Trends in Biotechnology 22(7):346-353, 2004; cited in the prior Office action), Nakamura et al. (Nucl. Acids Res. 28:292, 2000; cited in the prior Office action), Sharp et al. (Nucleic Acids Research 15(3):1281-1295, 1987) and Grote et al. (Nucleic Acids Research 33:W526-W531, 2003).  New grounds of rejection as it relates to new claims 157-166 are necessitated by amendment.
This rejection has been discussed at length in prior Office actions.  It is maintained and further applied to new claims 157-166 for the reasons of record and those set forth below.
Applicant argues that none of the references teach or suggest the claimed yeast host cell having a heterologous polynucleotide encoding a cellobiohydrolase having 100% sequence identity with the polypeptide of SEQ ID NO: 11 wherein the polynucleotide has been codon optimized as recited in claims 152 or 153, wherein the polypeptide is capable of hydrolyzing Avicel.  Applicant states that it was unexpected that codon optimization was able to achieve the expression of a cellobiohydrolase having 100% sequence identity with the polypeptide of SEQ ID NO: 11 that is able to hydrolyze Avicel.  Applicant states that surprisingly and unexpectedly, it was found that expression in a yeast cell of a codon optimized polynucleotide resulted in a protein that exhibits significant activity on Avicel.  Applicant cites the results shown in Table 6 in support of the argument that the claimed polypeptide encoded by a codon-optimized nucleic acid provides results that surpass the state of the art and the prior art.  Applicant submits that when compared to the results shown in Example 2.  Applicant states that the expression of the same cellobiohydrolase from T. reesei was expressed from a cassette in reverse (control) as well as from a vector that used the native T. reesei polynucleotide encoding the cellobiohydrolase, and that it was surprising that the Avicel activity was higher in the control.  Applicant is of the opinion that these results show the unpredictability of expression of a cellobiohydrolase in a yeast cell. 
Applicant further argues that the present application provides the minimal amount of codon-optimization in a heterologous polynucleotide which is necessary for achieving a sufficient amount of specific activity of the cellobiohydrolase of SEQ ID NO: 11.  Applicant refers to Table 6 to indicate that a nucleic acid sequence having a CAI of 0.8 was able to allow the expression and accumulation of sufficient amount of the cellobiohydrolase of SEQ ID NO: 11 to hydrolyze Avicel.  Applicant is of the opinion that the combination of references cited fail to teach every feature of the claims.  
Applicant states that Goedegebuur et al. do not teach obtaining a sufficient amount of recombinant expression of the polypeptide of SEQ ID NO: 11 in a yeast host cell to hydrolyze Avicel. Applicant argues that Goedegebuur et al. teach the CBH1.1 variant from H. grisea only expressed in A. niger, which is a filamentous fungi, and that one of skill in the art would not look at the teachings of Goedegebuur et al. for guidance to obtain a yeast capable of growing and fermenting Avicel because A. niger is aerobic and not involved in fermentation.  Applicant further points out that the teachings of Goedegebuur et al. are limited to the determination of a CBH1 from H. grisea in an isolated form on pre-treated corn stover and phosphoric acid swollen cellulose.  
With regard to Oliveira et al., Applicant states that their teachings are even more limited because they do not provide evidence on its ability to be expressed in a recombinant fashion in a yeast host cell in amounts to hydrolyze Avicel.  With regard to Den Haan et al., Applicant states that Den Haan et al. do not cure the deficiencies of Goedegebuur et al. or Oliveira et al. and that Den Haan et al. fail to teach the polypeptide of SEQ ID NO: 11, codon-optimization, or accumulation of a sufficient amount of the cellobiohydrolase sufficient to hydrolyze Avicel.  Applicant states that the cellobiohydrolase of Den Haan has been characterized in the present application referring to Example 2 and Table 6 and that the expression of the cellobiohydrolase of Den Haan et al. did not result in a sufficient amount to hydrolyze Avicel.  Therefore, Applicant states that one of skill in the art trying to adapt the teachings of Den Haan et al. would be faced with the challenge of not obtaining sufficient amounts of the cellobiohydrolase.   With regard to van Zyl et al., Applicant states that their teachings don’t cure the deficiencies of Goedegebuur et al., Oliveira et al. and Den Haan et al. because they do not teach the polypeptide of SEQ ID NO: 11, or the expression of the polypeptide of SEQ ID NO: 11 in a yeast host cell, wherein the polypeptide of SEQ ID NO: 11 is able to hydrolyze Avicel.  According to Applicant, the teachings of van Zyl et al. teach the technical challenges of recombinant expression of cellobiohydrolases without providing a solution to the problem.  
With regard to Gustafsson et al., Nakamura et al., Sharp et al. and Grote et al., Applicant states that they only provide general teachings about codon optimization and do not teach the polypeptide of SEQ ID NO: 11, codon optimization or how to provide sufficient amounts of any cellobiohydrolase when expressed in a yeast cell.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the rejection of claims 152-156 or avoid the rejection of new claims 157-166. New claims 157-166 are directed in part to the yeast cell of claim 152, wherein (a) said codon-optimized polynucleotide encodes amino acids 19-525 of the polypeptide of SEQ ID NO: 11, (b) wherein the codon-optimized polynucleotide is operably linked to a heterologous polynucleotide that encodes a fragment or all of the polypeptides of SEQ ID NO: 12-14, 17-18, wherein the polypeptide of SEQ ID NO: 11 and the protein encoded by the heterologous polynucleotide are fused via a linker.  The Examiner acknowledges the teachings of the specification and those of Goedegebuur et al., Den Haan et al., de Oliveira-Azevedo et al., van Zyl et al.,  Gustafsson et al., Nakamura et al., Sharp et al. and Grote et al.  However, the Examiner disagrees with Applicant’s contention that the claimed invention is not obvious over the prior art of record.
With regard to the teachings of Table 6 and the argument that none of the references teach or suggest the claimed yeast host cell, and that it was surprising and unexpected that  codon optimization improved expression of cellobiohydrolase in yeast to observe hydrolysis of Avicel,  it is reiterated herein that the teachings of the prior art as previously discussed clearly suggest an improvement in the production of a recombinant protein when the nucleic acid encoding said protein is codon optimized for expression in the desired host cell.  Since increased expression of the desired protein is expected when a codon-optimized nucleic acid encoding the desired protein is used, which in this case is the polypeptide of SEQ ID NO: 11, one of skill in the art would have to conclude that enzymatic activity against the substrate would be higher as more enzyme would be present.  As explained in the prior Office action, the enzymatic activity against Avicel of the polypeptide of SEQ ID NO: 11 recited in the claims was known in the art at the time of the invention as evidenced by Takashima et al. (previously cited) who teach that the H. grisea CBH1 protein, which is the cellobiohydrolase of SEQ ID NO: 11 as taught by de Oliveira Azevedo et al., has high activity toward Avicel (Abstract, last sentence).  Therefore, the activity toward Avicel is inherent to the polypeptide of SEQ ID NO: 11 and is not the result of being expressed in a yeast cell.  The expression of a codon-optimized nucleic acid encoding the polypeptide of SEQ ID NO: 11 only production of sufficient amounts of the polypeptide of SEQ ID NO: 11 so that one could actually detect hydrolysis of Avicel.  Moreover, de Oliveira Azevedo et al. clearly teach that their protein is a cellobiohydrolase 1 and that it is encoded by the cbh1 gene of H. grisea var. thermoides.  Therefore, it is reiterated herein that while there was no absolute certainty that expression of the polypeptide of SEQ ID NO: 11 in a S. cerevisiae cell transformed to express a codon-optimized nucleic acid encoding the polypeptide of SEQ ID NO: 11 for expression in S. cerevisiae would result in higher amounts of the polypeptide of SEQ ID NO: 11, there was a reasonable expectation of success in observing some increase in expression, and consequently, an increase in enzymatic activity against its substrate, which in this case is Avicel.
While it may be that the teachings of the prior art do not specifically suggest the levels of enzymatic activity found and disclosed in Table 6, Applicant is reminded that the rejected claims are not limited to the use of a particular codon-optimized nucleic acid in S. cerevisiae.   Therefore, while one could argue that the results provided in Table 6 are surprising and/or unpredictable, those results correspond to a single codon-optimized nucleic acid encoding the polypeptide of SEQ ID NO: 11 (H.g. cbh1) in S. cerevisiae only, namely the codon-optimized nucleic acid in plasmids pRDH103 and pRDH118 of Table 6.  As such, while arguments regarding unexpected results could be persuasive with regard to S. cerevisiae cells comprising the specific codon-optimized nucleic acid in those plasmids, one of skill in the art cannot reasonably conclude that it would have been unexpected to observe an increase in the production of the polypeptide of SEQ ID NO: 11 and an increase in the enzymatic activity against Avicel in S. cerevisiae cells transformed with any nucleic acid codon-optimized for expression in S. cerevisiae, wherein the CAI index used to create the codon-optimized nucleic acid is between 0.8-1.  
With regard to the argument of unpredictability of expression of a cellobiohydrolase in a yeast cell based on the results shown in Example 2 and Table 6, it is noted that as asserted by Applicant,  the control experiment yields an activity on Avicel of 8.8                 
                    ±
                     
                
            2.4 mU/gDCW and the activity of the T. reesei cellobiohydrolase of Den Haan et al. expressed from its native coding nucleic acid in yeast is 6.5                  
                    ±
                     
                
            1.4 mU/gDCW.  If one takes into consideration the standard error provided, the activity on Avicel from the which is essentially the same as the activity of the T. reesei cellobiohydrolase of Den Haan et al. expressed from its native coding nucleic acid in yeast.  Therefore, from these results, all that one of skill in the art can reasonably conclude is that the expression of the  T. reesei cellobiohydrolase of Den Haan et al. from its native coding nucleic acid in yeast results in negligible amounts of cellobiohydrolase and that the sensitivity of the enzymatic assay is not significant at the levels of cellobiohydrolase produced when the cellobiohydrolase is expressed from its native coding nucleic acid in said yeast cell.  A finding that a foreign protein expressed in a yeast cell is not produced in large amounts is not unexpected because the art as evidenced by the teachings of Gustafsson et al., discloses that the more codons a gene contains that are rarely used in the expression host cell, the less likely it is that the heterologous protein will be expressed at a reasonable level.  In the case of Den Haan et al., the native nucleic acid coding for the T. reesei cellobiohydrolase comprises codons which are not commonly used by S. cerevisiae. 
With regard to the argument that the cited prior art does not provide the guidance provided in the specification to select a minimal amount of codon optimization that would allow the recombinant expression of a sufficient amount of the polypeptide of SEQ ID NO: 11 in a yeast cell, it is reiterated herein that a person of ordinary skill in the art is motivated to codon-optimize the nucleic acid to have a CAI of about 0.8 to 1 for expression in S. cerevisiae because Sharp et al. and Grote et al. clearly teach that a high CAI, such as a CAI between 0.9-1 disclosed by Grote et al., is likely to be positively correlated to high levels of expression.   Therefore, contrary to Applicant’s assertions, the minimal level of codon optimization disclosed in the specification is clearly taught by the prior art.
With regard to the arguments that (i) Goedegebuur et al. (a) teach the CBH1.1 variant from H. grisea only expressed in A. niger, which is a filamentous fungi, (b) fail to teach how to obtain a yeast host cell expressing a sufficient amount of the polypeptide of SEQ ID NO: 11 to hydrolyze Avicel, (c) only teach the determination of the activity of a CBH1 from H. grisea in an isolated form on pre-treated corn stover and phosphoric acid swollen cellulose, and (d) do not teach codon optimization to achieve a sufficient amount of recombinant expression of the polypeptide of SEQ ID NO: 11 in a yeast host cell, (ii) In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner agrees that Goedegebuur et al. do not teach a polypeptide that comprises all of SEQ ID NO: 11.  However, Goedegebuur et al. teach (i)  that CBH1 proteins (cellobiohydrolase 1 proteins) are important because these proteins degrade cellulose by hydrolyzing the cellobiose from the non-reducing end of the cellulose polymer chains (paragraph [0006]), and (ii) a variant of H. grisea cel7A that  comprises SEQ ID NO: 3 and is 99.6% sequence identical to the polypeptide of SEQ ID NO: 11 of the instant application, the difference being 2 substitutions (99.6% = 523x100/ 525; SEQ ID NO: 11 = 525 amino acids; SEQ ID NO: 3 comprises amino acids 1-18 of SEQ ID NO: 11).  See alignment provided in a prior Office action.  Goedegebuur et al. discloses amino acids 19-525 of SEQ ID NO: 11 as the mature H. grisea cel7A encoded by GenBank accession number X17258 (SEQ ID NO: 5 in said reference; Figure 5 and page 3, paragraph [0085]).   Furthermore, the Examiner provided the teachings of de Oliviera Azevedo et al. to show that the H. grisea CBH1 protein of SEQ ID NO:  11 was known in the art at the time of the invention and that it has the enzymatic activity (cellobiohydrolase 1) that Goedegebuur et al. disclose as important for degradation of cellulose.   
While Goedegebuur et al. do not specifically teach a nucleic acid that has been codon optimized and encodes the protein of SEQ ID NO: 11, Goedegebuur et al. specifically teach that (i) the host cell that H. grisea cel7A variant is a yeast cell (paragraph [0107]), (ii) natural or synthetic polynucleotide fragments encoding a variant H. grisea CBH1.1 cellulase may be incorporated into heterologous nucleic acid constructs or vectors, capable of introduction into, and replication in, a filamentous fungal or yeast cell (paragraph [0161]), and (iii) the nucleic acid encoding the variant H. grisea CBH1.1 can be encoded by a nucleic acid which has been codon-optimized to facilitate faster expression of CBH1 in a particular prokaryotic or eukaryotic expression system  in accordance with the frequency with which a particular codon is utilized by the host (page 6, paragraph [0121]).   Therefore, contrary to Applicant’s assertions, one of skill in the art would find sufficient motivation and  guidance in the teachings of Goedegebuur et al. with regard to codon-optimization of a nucleic acid encoding a cellobiohydrolase, which is a protein 100% sequence identical to the polypeptide of SEQ ID NO: 11 except for two substitutions, for expression in a yeast host cell.   As admitted by Applicant, codon optimization was well known in the art at the time of the invention.  The teachings of Gustafsson et al., Nakamura et al., Sharp et al., and Grote et al. were introduced by the Examiner to show that the teachings of Goedegebuur et al. with regard to codon optimization were well known in the art and widely practiced in the art to increase the expression of recombinant proteins. It is reiterated herein that Gustafsson et al. teach that (i) in general, the more codons that a gene contains that are rarely used in the expression host, the less likely it is that the heterologous protein will be expressed at a reasonable level, and (ii) a common strategy to improve expression is therefore to alter the rare codons in the target gene so that they more closely reflect the codon usage of the host without modifying the amino acid sequence of the encoded protein  (page 348, right column, Results from codon optimization).   Therefore, while it is agreed that there was no absolute certainty that the cellobiohydrolase of SEQ ID NO: 11 could be expressed in higher amounts in a yeast cell transformed with a codon-optimized nucleic acid that encodes the cellobiohydrolase of SEQ ID NO: 11, the prior art strongly suggests that there was a reasonable expectation of success at transforming a yeast cell, such as S. cerevisiae, with a nucleic acid that has been codon optimized for expression in said yeast cell, wherein said nucleic acid encodes the cellobiohydrolase of SEQ ID NO: 11, and observe some increase in the production of said cellobiohydrolase.  Applicant is 
With regard to the teachings of Den Haan et al. and van Zyl et al., the Examiner agrees that these references do not disclose the protein of SEQ ID NO: 11, or disclose codon-optimization for expression in a yeast cell.  However, these references were introduced to provide a motivation to (i) use the T. reesei xyn2 signal peptide because Den Haan et al. teach that this signal peptide is functional in S. cerevisiae and was successfully used in the expression of other fungal cellobiohydrolases  in S. cerevisiae by Den Haan et al., and (ii) transform the cell of van Zyl et al. with a codon-optimized nucleic acid encoding the cellobiohydrolase of SEQ ID NO: 11 or encoding a fusion protein that comprises the T. reesei xyn2 signal peptide and amino acids 19-525 of the polypeptide of SEQ ID NO: 11 because van Zyl et al. specifically teach that the addition of CBH to this S. cerevisiae strain coexpressing T. reesei EG1 and S. fibuligera BGL1 will enable consolidated bioprocessing of crystalline cellulose to ethanol.  Furthermore, as previously indicated, a person of ordinary skill in the art is motivated to create a fusion protein that includes the cellobiohydrolase of SEQ ID NO: 11 or a cellobiohydrolase that comprises amino acids 19-525 of SEQ ID NO: 11 with the T. reesei CBHII because Den Haan et al. teach that PASC has been fermented by using tethered enzymes that include T. reesei CBHII. As previously explained, a fusion protein comprising the enzymes instead of tethered enzymes could be advantageous because this can be done once at the DNA level during the preparation of the nucleic acid/expression vector to ensure that both cellobiohydrolases are always expressed.  Therefore, for the reasons of record and those set forth above, one of skill in the art would reasonably conclude that the claimed invention is obvious over the prior art of record. 

Allowable Subject Matter
A yeast cell comprising a codon-optimized nucleic acid sequence comprising SEQ ID NO: 7 appears to be allowable over the prior art of record.  

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
April 10, 2021